Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/02/2022.  These drawings are acceptable.

Response to Amendment
Applicant’s amendment filed on 05/02/2022 overcomes the previously raised Drawing Objections and 112b rejections. Additionally, applicant’s incorporation of previously indicated allowable subject matter into the independent claims, overcomes the prior art of record, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 1-2 and 4-21 (20 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are lmasaka (US 9,932,882), DeYoe (US 2008/0099712), Jang (US 10,352,460), Smith (US 10,883,619) and Kozasa (US 11,117,441). Kozasa teaches of an air conditioning system comprising a 3-way valve for routing fluid between different components of the system, similar to applicant's general invention. Notice that Kozasa fails to disclose the particular structure of the distributor valve as claimed. Smith and Jang teaches of various examples of multi-way valve with an intermediate member/seat similar to a key feature of the claimed invention. Notice that the valve of Smith is of cylindrical design as compared to the claimed invention and Jang while comprising a spheroidal design similar to applicant's it fails to disclose the specific features of the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. lmasaka teaches of another example of a multi­way valve with a spheroidal design similar to applicant's general invention. Notice that lmasaka fails to disclose fails to disclose the specific features of the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. DeYoe teaches of a 3-way comprising with an intermediate member/seat similar a key feature of the claimed invention. Notice that DeYoe lacks the specific features of the first and second spheroidal segments, the intermediate member, the ratio of height to diameter of the first and second spheroidal segments and the refrigeration system as claimed. As such, the closes prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the distribution valve as claimed in the indicated claims above and as shown in at least Figs. 1-2 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753